Citation Nr: 0312612	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from December 1951 
to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for tuberculosis had not been received.  

Following notification of this prior decision, the veteran 
perfected a timely appeal with respect to the denial of his 
petition.  In December 2000, the Board determined that new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for pulmonary tuberculosis 
had not been received.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court issued an Order vacating the December 2000 
decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Accordingly, the case was returned to 
the Board for action consistent with the Court's Order.  

In June 2002, the Board determined that this claim required 
further development consistent with the VCAA.  Based upon 
this conclusion, the Board undertook evidentiary development 
with regard to this issue.  

In an April 2003 letter, the Board informed the veteran that 
the Veterans Law Judge who conducted the hearing he attended 
in April 2000 was no longer employed at the Board.  The 
veteran was advised that he had the right to another hearing 
by a Veterans Law Judge.  Pursuant thereto, in May 2003, the 
veteran indicated that he did not want an additional hearing.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's petition to reopen 
his previously denied claim for service connection for 
tuberculosis, pursuant to 38 C.F.R. § 19.9(a)(2).  
Significantly, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his or her representative/attorney of the evidence 
obtained as a result of Board development and the opportunity 
to respond).  See also, 38 C.F.R. § 20.903.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Pursuant to this recent decision, the Federal Circuit 
Court explained that the proper procedure is to allow the RO 
an opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

In this regard, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's claim.  
On November 9, 2000, the President signed into law the VCAA.  
In particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his or her representative 
of the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the job of scheduling the veteran for pertinent VA 
examinations.  A complete and thorough review of the claims 
folder in the present case indicates that the veteran's 
petition has not been adjudicated under the recently-enacted 
provisions of the VCAA.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
re-adjudicate the issue of whether new 
and material evidence has been received 
sufficient to reopen a claim of 
entitlement to service connection for 
pulmonary tuberculosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in September 1999.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




